Exhibit 10.2
pagplitplogo1.jpg [pagplitplogo1.jpg]








2020 ANNUAL DIRECTOR GRANT


August 13, 2020






[name]
[address]


Re:    Grant of Phantom Class A Shares


Dear [Name]:


I am pleased to inform you that you have been granted [number] Phantom Class A
Shares as of the above date pursuant to the Plains GP Holdings, L.P. Long-Term
Incentive Plan (the “Plan”). In tandem with each Phantom Class A Share granted
hereby you have been granted a distribution equivalent right (a “DER”). A DER
represents the right to receive a cash payment equivalent to the amount, if any,
paid in cash distributions on one Class A Share of Plains GP Holdings, L.P.
(“PAGP” or the “Partnership”) to the holder of such Class A Share. The terms and
conditions of this grant are as set forth below.


1.Subject to the further provisions of this Agreement, your Phantom Class A
Shares shall vest (become payable in the form of one Class A Share of PAGP for
each Phantom Class A Share that vests) on the August 2024 Distribution Date.


2.Subject to the further provisions of this Agreement, your DERs shall be
payable in cash substantially contemporaneously with each Distribution Date.


3.Immediately after the vesting of any Phantom Class A Shares, an equal number
of DERs shall expire.


4.Upon any forfeiture of Phantom Class A Shares, an equal number of DERs shall
expire.


5.In the event that (i) you voluntarily terminate your service on the Board of
Directors (other than for Retirement) or (ii) your service on the Board of
Directors is terminated by the Board (by a majority vote of the remaining
Directors) for Cause (as defined in the LLC Agreement), all unvested Phantom
Class A Shares (and tandem DERs) shall be forfeited as of the date service
terminates.




333 Clay Street, Suite 1600 Houston, Texas 77002713/646-4100 or
800-564-3036





--------------------------------------------------------------------------------

[name]    - 2 -    August 13, 2020
    


6.In the event your service on the Board of Directors is terminated (i) because
of your death or disability (as determined in good faith by the Board), (ii) due
to your Retirement, or (iii) for any reason other than as described in clauses
(i) and (ii) of paragraph 5 above, all unvested Phantom Class A Shares shall
immediately become nonforfeitable and shall vest in full as of the next
following Distribution Date. Upon such payment, the tandem DERs associated with
the Phantom Class A Shares that are vesting shall expire.


7.For the avoidance of doubt, to the extent the expiration of a DER relates to
the vesting of a Phantom Class A Share on a Distribution Date, the intent is for
the DER to be paid with respect to such Distribution Date before the DER
expires.


    As used herein, (i) “Company” refers to PAA GP Holdings LLC, (ii)
“Distribution Date” means the day in February, May, August or November in any
year (as context dictates) that is 45 days after the end of a calendar quarter
(or, if not a business day, the closest previous business day), (iii) “Board of
Directors” or “Board” means the Board of Directors of the Company, and (iv)
“Retirement” means you have provided the Chairman of the Board of the Company
with written notice indicating that (a) you have retired (or will retire within
the next sixty days) from full-time employment and from service as a director of
the Company, and (b) excluding director positions held by you at such time, you
do not intend to serve as a director of any other public company.


    Terms used herein that are not defined herein shall have the meanings set
forth in the Plan or, if not defined in the Plan, in the Second Amended and
Restated Agreement of Limited Partnership of Plains GP Holdings, L.P., as
amended (the “Partnership Agreement”) or the Third Amended and Restated Limited
Liability Company Agreement of PAA GP Holdings LLC, as amended (the “LLC
Agreement”). By signing below, you agree that the Phantom Class A Shares and
DERs granted hereunder are governed by the terms of the Plan. Copies of the
Plan, the Partnership Agreement and the LLC Agreement are available upon
request.





--------------------------------------------------------------------------------

[name]    - 3 -    August 13, 2020
    




Please designate in the space provided below a beneficiary to receive benefits
payable under this a grant in the event of your death. In addition, please
execute and return a copy of this grant letter to me and retain a copy for your
records.


PLAINS GP HOLDINGS, L.P.


By: PAA GP HOLDINGS LLC


                        
By:    ____________________________________
Name:    Richard McGee
Title:    Executive Vice President




                        
[name]


No. of Phantom Class A Shares: [number]    


Dated:                     




Beneficiary Designation

Primary Beneficiary NameRelationshipPercent (Must total 100%)Secondary
Beneficiary NameRelationshipPercent (Must total 100%)










